DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable Hammer (US 3,187,954) in view of Edlund (US 5,143,262).

	Referring to claim 1.  Hammer discloses a dispenser (10; Figure 1) comprising:

a lid (12) for covering the housing opening (opening for 52);
a reservoir (volume defined by walls 13 and 14) for holding items (soap) to be dispensed from the dispenser (10), said reservoir (volume defined by walls 13 and 14) being formed on the lid (12) for being received in the housing (52) when the lid (12) covers said housing opening (opening for 52), wherein said reservoir (volume defined by walls 13 and 14) comprises a rear wall (14) moveable with the lid and spaced apart from the lid (12) defining an inlet opening (opening for 10; Figure 3) between the lid (12) and said rear wall (14) for receiving said items (soap) to be dispensed, wherein the lid (12) is rotatable (see Figure 5) relative to the housing (52; Figure 3) from a closed position covering said housing opening (as in Figure 2) to an open position providing access (as in Figure 5) to the inlet opening (opening for 10; Figure 3) allowing for receiving said items (soap) to be dispensed in said reservoir (volume defined by walls 13 and 14); 
wherein the housing (52) retains a portion of the lid (bottom lip flange 62 of lid 12; Figure 5) extending below said reservoir (volume defined by walls 13 and 14) when the lid is in the open position (as shown in Figure 5) for retaining the lid (12) in the open position (as in Figure 5) and
a dispensing opening (20) on the lid (12) providing access to the reservoir (volume defined by walls 13 and 14).

Hammer does not disclose wherein the housing retains the lid in the open position.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hammer to include the housing retaining the lid in an open position as taught by Edlund because the housing retaining the lid in an open position would provide for an easier replenishing of the dispenser.

Referring to claim 8. Hammer discloses a dispenser (10; Figure 1) wherein when the lid (12) is in the closed position (as in Figure 2) the inlet opening (opening for 10; Figure 3) is defined on top of said reservoir (top of walls 13/14).

Referring to claim 10. Hammer discloses a soap dispenser (10; Figure 1) wherein a reservoir (volume defined by walls 13 and 14) attached to the interior of the lid (12), wherein a reservoir (volume defined by walls 13 and 14) comprises a bottom wall (11) extending between the lid (12) and rear wall (14), and two opposite sidewalls (walls 13) extending between the lid (12) and the rear wall (14) and extending from the bottom (11) in a direction away from said axis (from axis through 52) to said inlet opening (top opening of 10).

Referring to claim 14. Hammer discloses a dispenser (10; Figure 1) wherein the lid (12) is completely removable from said housing (see Figure 3).

Referring to claim 15.  Hammer discloses a dispenser (10; Figure 1) wherein the inner surface of the lid (inner surface of 77) defines an inner surface of the reservoir (volume defined by walls 13 and 14).

Referring to claim 16.  Hammer disclose the reservoir (10) is connected with the lid (77; Figure 3).
Hammer in view of Edlund do not specifically disclose the reservoir is separate from the lid.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have comprised the unitary reservoir and lid construction to be modified into a separate reservoir and a separate lid construction, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin V Erlichman, 168 USPQ 177, 179.

Referring to claim 17.  Hammer in view of Edlund do not disclose a second reservoir for holding items to be dispensed from the dispenser.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have modified the teachings of Hammer in view of Edlund to have included a second reservoir for holding items to be dispensed from the dispenser connected to the lid because comprising a single dispenser and attaching multiple copies of that dispenser into a single unit wherein the single modified unit comprises multiple same dispensers is considered obvious and routine for one skilled in the art.

Referring to claim 18.  Hammer in view of Edlund do not disclose said dispenser is coupled to a baby changing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Hammer in view of Edlund to have included the dispenser as a part of a baby changing apparatus because the dispenser can be configured to house articles required for baby changing thus allowing the dispenser to be more useful and potentially increase potential sales of the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable Hammer (US 3,187,954) in view of Edlund (US 5,143,262) and further in view of Wakam (US 6,405,972).

Referring to claim 3. Hammer in view of Edlund discloses the lid rotates relative to the housing however Hammer does not specifically disclose stopping the rotation of the lid relative to the housing at an angle in the range of 30 degrees to 70 degrees.

Wakam discloses a toilet paper dispenser (212 and 214; Figure 6) wherein a stop (bottom surface of 270; Figure 6) for stopping the rotation of the lid (212; via engaging member 272) relative to the housing at an angle in the range of 30 degrees to 70 degrees (see inclined position of lid 212 with respect to the housing 214; Figure 6; or the length of the curved portion of 270; Figure 5).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hammer in view of Edlund to comprise stopping the rotation of the lid relative to the housing at an angle in the range of 30 degrees to 70 degrees as taught by Wakam because a rotating the lid in the range of 30 degrees to 70 degrees would allow easier access to the interior of the dispenser for loading product.

Referring to claim 4.  Hammer in view of Edlund and Wakam do not specifically disclose the inclined angle of the lid is 60 degrees.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hammer in view of Edlund and Wakam to have included the lid rotating relative to the housing comprising an angle of 60 degrees (the applicant has not provided support in the specifications that a 60 degree incline of the lid is a critical function of the dispenser) and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

13 is rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 3,187,954) in view of Edlund (US 5,143,262) and further in view of Bodziak (US 2008/0011626 A1).

Referring to claim 13. Hammer in view of Edlund does not disclose comprising a depression on the lid adjacent the dispensing opening.
Bodziak discloses a sheet dispenser (20; Figure 1) comprising a depression (27; Figure 1) on the lid (24) adjacent the dispensing opening (26) allowing for easier access to the items to be dispensed through the dispensing opening (26).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hammer in view of Edlund to have included comprising a depression on the lid adjacent the dispensing opening as taught by Bodziak because a depression in the lid adjacent the dispensing opening would provide for an ergonomic lid contour for easily maneuvering a user’s hand at the dispensing opening.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 3,187,954) in view of Chen (US 7,051,987).

Referring to claim 20.  Hammer discloses a dispenser (10; Figure 1) comprising:
a housing (52; Figure 3) comprising an opening (front opening of 52);
a lid (12) for covering the housing opening (front opening of 52), wherein the lid (12) rotates relative to the housing opening (front opening of 52) from a closed position 
a reservoir (volume defined by walls 13 and 14) for holding items to be dispensed from the dispenser (Figure 1), said reservoir (volume defined by walls 13 and 14) being formed on the lid (12) for being in the housing when the lid covers said housing opening (front opening of 52); and
a dispensing opening (opening for member 20) on the lid (12) providing access to the reservoir (10).
Hammer does not disclose the housing defines a trough for receiving a lower edge of the lid.
Chen discloses closable dispenser assembly (Figure 1) wherein the housing (10 and 20; Figure 1) defines a trough (13; Figure 2), wherein a lower edge of the lid (edge 31 of 30; Figure 2) is received within said trough (13; Figure 2) when in the open position (as seen in Figure 3) and is retracted (removed) from said trough (13) when in the closed position (see position of 31; Figure 4B and 5).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Hammer to have included the dispenser housing defines a trough for receiving a lower edge of the lid as taught by Chen because the trough receiving a lower edge of the lid would prevent the lid from completely disconnecting from the housing.

Referring to claim 21.  Chen discloses closable dispenser assembly (Figure 1) wherein the lid (30) rotates relative to the housing (10 and 20) about an axis (axis through hinge pin of the lid 30; Figure 2), and wherein said trough (13; Figure 3) is below said axis (axis through hinge pin of the lid 30; Figure 2) when the lid (30) is in the closed position (as in Figure 4).

Allowable Subject Matter
Claims 6,19 and 24-26 are allowed.
Claims 11,12,22 and 23  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. See modified rejections cited in view of the new secondary reference of Chen (US 7,051,987) in view of other references disclosing specific claimed elements cited above.
In view of the Applicant’s amendment, claims 11,12,22 and 23 are now indicated to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6,19 and 24-26 are allowable.
Regarding arguments pertaining to claim 1, the previous rejection in light of the Hammer reference is amended.  The rejections rely on the primary reference of Hammer in view of Edlund wherein the housing retains a portion of the lid extending .
In response to applicant's argument that using the alleged stop of Wakam in the liquid dispenser of Hammer would prevent the liquid dispenser of Hammer from being able to lift and tilt to unlock itself from it case, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, regarding claim 20 and 21 the applicant argues the combination of Hammer and Eberlein prevent the lid from completely disconnecting from the housing is contrary to the teaching of the invention of Hammer.  In view of the Examiner the Applicant’s arguments bodily incorporate the structure of the Hammer invention with the structure of the Eberlein invention as a whole.  It is to be noted Hammer is modified by Eberline by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RAKESH KUMAR/Primary Examiner, Art Unit 3651